Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 1 of 16 Page ID #:141




   1
   2
   3
   4
   5
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11 PEACHSTATE HEALTH                                 Case No. 2:19-cv-08175-DSF-SP
     MANAGEMENT LLC, et al.,,
  12                                                   STIPULATED PROTECTIVE
              Plaintiffs,                              ORDER
  13
         v.
  14
     CHUBB INSURANCE COMPANY OF
  15 NEW JERSEY, et al.,,
  16                   Defendants.
  17
  18 1.          A.    PURPOSES AND LIMITATIONS
  19             Discovery in this action is likely to involve production of confidential,
  20 proprietary, or private information for which special protection from public
  21 disclosure and from use for any purpose other than prosecuting this litigation may
  22 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  23 enter the following Stipulated Protective Order. The parties acknowledge that this
  24 Order does not confer blanket protections on all disclosures or responses to
  25 discovery and that the protection it affords from public disclosure and use extends
  26 only to the limited information or items that are entitled to confidential treatment
  27 under the applicable legal principles. The parties further acknowledge, as set forth in
  28 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
       5080577                                                           Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 2 of 16 Page ID #:142




   1 file confidential information under seal; Civil Local Rule 79-5 sets forth the
   2 procedures that must be followed and the standards that will be applied when a party
   3 seeks permission from the court to file material under seal.
   4
   5             B.    GOOD CAUSE STATEMENT
   6             This action is likely to involve confidential information about current and past
   7 employees, lawyers, and other individuals and/or entities that enter into business
   8 relationships with one or both of the parties, and information obtained in mediation
   9 in the underlying litigation and claim that forms the basis for this lawsuit for which
  10 special protection from public disclosure and from use for any purpose other than
  11 prosecution of this action is warranted. Such confidential information consist of,
  12 among other things, confidential business information (including information
  13 implicating privacy rights of third parties), information otherwise generally
  14 unavailable to the public, or which may be privileged or otherwise protected from
  15 disclosure under state or federal statutes, court rules, case decisions, or common
  16 law. Accordingly, to expedite the flow of information, to facilitate the prompt
  17 resolution of disputes over confidentiality of discovery materials, to adequately
  18 protect information the parties are entitled to keep confidential, to ensure that the
  19 parties are permitted reasonable necessary uses of such material in preparation for
  20 and in the conduct of trial, to address their handling at the end of the litigation, and
  21 serve the ends of justice, a protective order for such information is justified in this
  22 matter. It is the intent of the parties that information will not be designated as
  23 confidential for tactical reasons and that nothing be so designated without a good
  24 faith belief that it has been maintained in a confidential, non-public manner, and
  25 there is good cause why it should not be part of the public record of this case.
  26             The parties also respectfully note that this showing of good cause is
  27 substantially similar to that in the protective order issued in the related lawsuit
  28 Carlotta Miraflor v. Peachstate Management, LLC dba Aeon Global Health, et. al.
       5080577
                                                     2                  Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 3 of 16 Page ID #:143




   1 No.: 5:17-cv-02046-DSF-SP (ECF 28) on November 19, 2018, by Hon. Sheri Pym,
   2 Magistrate Judge of the United States District Court, Central District of California,
   3 which is the underlying action that gave rise to this litigation.
   4
   5 2. DEFINITIONS
   6             2.1   Action: Peachstate Health Management, LLC, et al. v. Chubb
   7 Insurance Company of New Jersey, et. al., Case No.: 2:19-cv-08175-DSF-SP.
   8             2.2   Challenging Party: a Party or Non-Party that challenges the
   9 designation of information or items under this Order.
  10             2.3   “CONFIDENTIAL” Information or Items: information (regardless of
  11 how it is generated, stored or maintained) or tangible things that qualify for
  12 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  13 the Good Cause Statement.
  14             2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
  15 their support staff).
  16             2.5   Designating Party: a Party or Non-Party that designates information or
  17 items that it produces in disclosures or in responses to discovery as
  18 “CONFIDENTIAL.”
  19             2.6   Disclosure or Discovery Material: all items or information, regardless
  20 of the medium or manner in which it is generated, stored, or maintained (including,
  21 among other things, testimony, transcripts, and tangible things), that are produced or
  22 generated in disclosures or responses to discovery in this matter.
  23             2.7   Expert: a person with specialized knowledge or experience in a matter
  24 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  25 an expert witness or as a consultant in this Action.
  26             2.8   House Counsel: attorneys who are employees of a party to this Action.
  27 House Counsel does not include Outside Counsel of Record or any other outside
  28 counsel.
       5080577
                                                   3                  Case No. 2:19-cv-08175-DSF-SP
                                      STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 4 of 16 Page ID #:144




   1             2.9   Non-Party: any natural person, partnership, corporation, association, or
   2 other legal entity not named as a Party to this action.
   3             2.10 Outside Counsel of Record: attorneys who are not employees of a
   4 party to this Action but are retained to represent or advise a party to this Action and
   5 have appeared in this Action on behalf of that party or are affiliated with a law firm
   6 which has appeared on behalf of that party, and includes support staff.
   7             2.11 Party: any party to this Action, including all of its officers, directors,
   8 employees, consultants, retained experts, and Outside Counsel of Record (and their
   9 support staffs).
  10             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  11 Discovery Material in this Action.
  12             2.13 Professional Vendors: persons or entities that provide litigation
  13 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  14 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  15 and their employees and subcontractors.
  16             2.14 Protected Material: any Disclosure or Discovery Material that is
  17 designated as “CONFIDENTIAL.”
  18             2.15 Receiving Party: a Party that receives Disclosure or Discovery
  19 Material from a Producing Party.
  20
  21 3.          SCOPE
  22             The protections conferred by this Stipulation and Order cover not only
  23 Protected Material (as defined above), but also (1) any information copied or
  24 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  25 compilations of Protected Material; and (3) any testimony, conversations, or
  26 presentations by Parties or their Counsel that might reveal Protected Material.
  27             Any use of Protected Material at trial shall be governed by the orders of the
  28 trial judge. This Order does not govern the use of Protected Material at trial.
       5080577
                                                     4                   Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 5 of 16 Page ID #:145




   1 4.          DURATION
   2             Even after final disposition of this litigation, the confidentiality obligations
   3 imposed by this Order shall remain in effect until a Designating Party agrees
   4 otherwise in writing or a court order otherwise directs. Final disposition shall be
   5 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   6 or without prejudice; and (2) final judgment herein after the completion and
   7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   8 including the time limits for filing any motions or applications for extension of time
   9 pursuant to applicable law.
  10
  11 5.          DESIGNATING PROTECTED MATERIAL
  12             5.1   Exercise of Restraint and Care in Designating Material for Protection.
  13 Each Party or Non-Party that designates information or items for protection under
  14 this Order must take care to limit any such designation to specific material that
  15 qualifies under the appropriate standards. The Designating Party must designate for
  16 protection only those parts of material, documents, items, or oral or written
  17 communications that qualify so that other portions of the material, documents,
  18 items, or communications for which protection is not warranted are not swept
  19 unjustifiably within the ambit of this Order.
  20             Mass, indiscriminate, or routinized designations are prohibited. Designations
  21 that are shown to be clearly unjustified or that have been made for an improper
  22 purpose (e.g., to unnecessarily encumber the case development process or to impose
  23 unnecessary expenses and burdens on other parties) may expose the Designating
  24 Party to sanctions.
  25             If it comes to a Designating Party’s attention that information or items that it
  26 designated for protection do not qualify for protection, that Designating Party must
  27 promptly notify all other Parties that it is withdrawing the inapplicable designation.
  28
       5080577
                                                      5                    Case No. 2:19-cv-08175-DSF-SP
                                        STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 6 of 16 Page ID #:146




   1             5.2   Manner and Timing of Designations. Except as otherwise provided in
   2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   4 under this Order must be clearly so designated before the material is disclosed or
   5 produced.
   6             Designation in conformity with this Order requires:
   7             (a)   for information in documentary form (e.g., paper or electronic
   8 documents, but excluding transcripts of depositions or other pretrial or trial
   9 proceedings), that the Producing Party affix at a minimum, the legend
  10 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  11 contains protected material. If only a portion or portions of the material on a page
  12 qualifies for protection, the Producing Party also must clearly identify the protected
  13 portion(s) (e.g., by making appropriate markings in the margins).
  14             A Party or Non-Party that makes original documents available for inspection
  15 need not designate them for protection until after the inspecting Party has indicated
  16 which documents it would like copied and produced. During the inspection and
  17 before the designation, all of the material made available for inspection shall be
  18 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  19 documents it wants copied and produced, the Producing Party must determine which
  20 documents, or portions thereof, qualify for protection under this Order. Then, before
  21 producing the specified documents, the Producing Party must affix the
  22 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  23 portion or portions of the material on a page qualifies for protection, the Producing
  24 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  25 markings in the margins).
  26             (b)   for testimony given in depositions that the Designating Party identify
  27 the Disclosure or Discovery Material on the record, before the close of the
  28 deposition all protected testimony.
       5080577
                                                    6                  Case No. 2:19-cv-08175-DSF-SP
                                      STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 7 of 16 Page ID #:147




   1             (c)   for information produced in some form other than documentary and for
   2 any other tangible items, that the Producing Party affix in a prominent place on the
   3 exterior of the container or containers in which the information is stored the legend
   4 “CONFIDENTIAL.” If only a portion or portions of the information warrants
   5 protection, the Producing Party, to the extent practicable, shall identify the protected
   6 portion(s).
   7             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   8 failure to designate qualified information or items does not, standing alone, waive
   9 the Designating Party’s right to secure protection under this Order for such material.
  10 Upon timely correction of a designation, the Receiving Party must make reasonable
  11 efforts to assure that the material is treated in accordance with the provisions of this
  12 Order.
  13
  14 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
  15             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  16 designation of confidentiality at any time that is consistent with the Court’s
  17 Scheduling Order.
  18             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
  19 resolution process under Local Rule 37.1 et seq.
  20             6.3   The burden of persuasion in any such challenge proceeding shall be on
  21 the Designating Party. Frivolous challenges, and those made for an improper
  22 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  23 parties) may expose the Challenging Party to sanctions. Unless the Designating
  24 Party has waived or withdrawn the confidentiality designation, all parties shall
  25 continue to afford the material in question the level of protection to which it is
  26 entitled under the Producing Party’s designation until the Court rules on the
  27 challenge.
  28
       5080577
                                                    7                  Case No. 2:19-cv-08175-DSF-SP
                                      STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 8 of 16 Page ID #:148




   1 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
   2             7.1   Basic Principles. A Receiving Party may use Protected Material that is
   3 disclosed or produced by another Party or by a Non-Party in connection with this
   4 Action only for prosecuting, defending, or attempting to settle this Action. Such
   5 Protected Material may be disclosed only to the categories of persons and under the
   6 conditions described in this Order. When the Action has been terminated, a
   7 Receiving Party must comply with the provisions of section 13 below (FINAL
   8 DISPOSITION).
   9             Protected Material must be stored and maintained by a Receiving Party at a
  10 location and in a secure manner that ensures that access is limited to the persons
  11 authorized under this Order.
  12             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
  13 otherwise ordered by the court or permitted in writing by the Designating Party, a
  14 Receiving Party may disclose any information or item designated
  15 “CONFIDENTIAL” only to:
  16             (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
  17 as employees of said Outside Counsel of Record to whom it is reasonably necessary
  18 to disclose the information for this Action;
  19             (b)   the officers, directors, and employees (including House Counsel) of the
  20 Receiving Party to whom disclosure is reasonably necessary for this Action;
  21             (c)   Experts (as defined in this Order) of the Receiving Party to whom
  22 disclosure is reasonably necessary for this Action and who have signed the
  23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24             (d)   the court and its personnel;
  25             (e)   court reporters and their staff;
  26             (f)   professional jury or trial consultants, mock jurors, Professional
  27 Vendors, and any other individual or entity retained to assist a Party or attorney with
  28
       5080577
                                                      8                 Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 9 of 16 Page ID #:149




   1 this Action and who have signed the “Acknowledgment and Agreement to Be
   2 Bound” (Exhibit A);
   3             (g)   the author or recipient of a document containing the information or a
   4 custodian or other person who otherwise possessed or knew the information;
   5             (h)   during their depositions, witnesses, and attorneys for witnesses, in the
   6 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   7 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   8 not be permitted to keep any confidential information unless they sign the
   9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  10 agreed by the Designating Party or ordered by the court. Pages of transcribed
  11 deposition testimony or exhibits to depositions that reveal Protected Material may
  12 be separately bound by the court reporter and may not be disclosed to anyone except
  13 as permitted under this Stipulated Protective Order;
  14             (i)   any mediator or settlement officer, and their supporting personnel,
  15 mutually agreed upon by any of the parties engaged in settlement discussions;
  16             (j)   auditors, regulators, and reinsurers of the Receiving Party who, in the
  17 normal course of business, would have access to or to whom a Party has a business
  18 obligation to provide such information in connection with this Action;
  19             (k)   during their depositions, witnesses, and attorneys for witnesses, in the
  20 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  21 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  22 will not be permitted to keep any confidential information unless they sign the
  23 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  24 agreed by the Designating Party or ordered by the court. Pages of transcribed
  25 deposition testimony or exhibits to depositions that reveal Protected Material may
  26 be separately bound by the court reporter and may not be disclosed to anyone except
  27 as permitted under this Stipulated Protective Order; and
  28
       5080577
                                                    9                   Case No. 2:19-cv-08175-DSF-SP
                                      STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 10 of 16 Page ID #:150




   1             (l)   other factual witnesses who agree to comply with and be bound by the
   2 requirements of this Protective Order and whose role as a witness is such that they
   3 have a genuine need to know the content of the Protected Material.
   4
   5 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED
   6             PRODUCED IN OTHER LITIGATION
   7             If a Party is served with a subpoena or a court order issued in other litigation
   8 that compels disclosure of any information or items designated in this Action as
   9 “CONFIDENTIAL,” that Party must, to the extent legally permissible:
  10             (a)   promptly notify in writing the Designating Party. Such notification
  11 shall include a copy of the subpoena or court order; and
  12             (b)   promptly notify in writing the party who caused the subpoena or order
  13 to issue in the other litigation that some or all of the material covered by the
  14 subpoena or order is subject to this Protective Order. Such notification shall include
  15 a copy of this Stipulated Protective Order.
  16             If the Designating Party timely seeks a protective order, the Party served with
  17 the subpoena or court order shall not produce any information designated in this
  18 action as “CONFIDENTIAL” before a determination by the court from which the
  19 subpoena or order issued, unless the Party has obtained the Designating Party’s
  20 permission. The Designating Party shall bear the burden and expense of seeking
  21 protection in that court of its confidential material and nothing in these provisions
  22 should be construed as authorizing, encouraging or requiring a Receiving Party in
  23 this Action to disobey a lawful directive from another court.
  24
  25 9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  26             PRODUCED IN THIS LITIGATION
  27             (a)   The terms of this Order are applicable to information produced by a
  28 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
       5080577
                                                     10                  Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 11 of 16 Page ID #:151




   1 produced by Non-Parties in connection with this litigation is protected by the
   2 remedies and relief provided by this Order. Nothing in these provisions should be
   3 construed as prohibiting a Non-Party from seeking additional protections.
   4             (b)   In the event that a Party is required, by a valid discovery request, to
   5 produce a Non-Party’s confidential information in its possession, and the Party is
   6 subject to an agreement with the Non-Party not to produce the Non-Party’s
   7 confidential information, then the Party shall, to the extent legally permissible:
   8                   (1)   promptly notify in writing the Requesting Party and the Non-
   9 Party that some or all of the information requested is subject to a confidentiality
  10 agreement with a Non-Party;
  11                   (2)   promptly provide the Non-Party with a copy of the Stipulated
  12 Protective Order in this Action, the relevant discovery request(s), and a reasonably
  13 specific description of the information requested; and
  14                   (3)   make the information requested available for inspection by the
  15 Non-Party, if requested.
  16             (c)   If the Non-Party fails to seek a protective order from this court within
  17 14 days of receiving the notice and accompanying information, the Receiving Party
  18 may produce the Non-Party’s confidential information responsive to the discovery
  19 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  20 not produce any information in its possession or control that is subject to the
  21 confidentiality agreement with the Non-Party before a determination by the court.
  22 Absent a court order to the contrary, the Non-Party shall bear the burden and
  23 expense of seeking protection in this court of its Protected Material and nothing in
  24 these provisions should be construed as authorizing, encouraging or requiring a
  25 Receiving Party in this Action to disobey a lawful directive from another court.
  26 / / /
  27 / / /
  28 / / /
       5080577
                                                    11                   Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 12 of 16 Page ID #:152




   1 10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3 Protected Material to any person or in any circumstance not authorized under this
   4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7 persons to whom unauthorized disclosures were made of all the terms of this Order,
   8 and (d) request such person or persons to execute the “Acknowledgment and
   9 Agreement to Be Bound” that is attached hereto as Exhibit A.
  10
  11 11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  12             PROTECTED MATERIAL
  13             When a Producing Party gives notice to Receiving Parties that certain
  14 inadvertently produced material is subject to a claim of privilege or other protection,
  15 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  16 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  17 may be established in an e-discovery order that provides for production without
  18 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
  19 as the parties reach an agreement on the effect of disclosure of a communication or
  20 information covered by the attorney-client privilege or work product protection, the
  21 parties may incorporate their agreement in the stipulated protective order submitted
  22 to the court.
  23
  24 12.         MISCELLANEOUS
  25             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26 person to seek its modification by the Court in the future.
  27             12.2 Right to Assert Other Objections. By stipulating to the entry of this
  28 Protective Order no Party waives any right it otherwise would have to object to
       5080577
                                                    12                   Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 13 of 16 Page ID #:153




   1 disclosing or producing any information or item on any ground not addressed in this
   2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   3 ground to use in evidence of any of the material covered by this Protective Order.
   4             12.3 Filing Protected Material. A Party that seeks to file under seal any
   5 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   6 only be filed under seal pursuant to a court order authorizing the sealing of the
   7 specific Protected Material at issue. If a Party's request to file Protected Material
   8 under seal is denied by the court, then the Receiving Party may file the information
   9 in the public record unless otherwise instructed by the court.
  10
  11 13.         FINAL DISPOSITION
  12             After the final disposition of this Action, as defined in paragraph 4, within 60
  13 days of a written request by the Designating Party, each Receiving Party must return
  14 all Protected Material to the Producing Party or destroy such material. As used in
  15 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  16 summaries, and any other format reproducing or capturing any of the Protected
  17 Material. Whether the Protected Material is returned or destroyed, the Receiving
  18 Party must submit a written certification to the Producing Party (and, if not the same
  19 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  20 (by category, where appropriate) all the Protected Material that was returned or
  21 destroyed and (2) affirms that the Receiving Party has not retained any copies,
  22 abstracts, compilations, summaries or any other format reproducing or capturing any
  23 of the Protected Material. Notwithstanding this provision, Chubb Insurance
  24 Company of New Jersey and Federal Insurance Company shall be permitted to
  25 retain Protected Material as required by statute, regulation, or its document retention
  26 policy. Additionally, Counsel are entitled to retain an archival copy of all pleadings,
  27 motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  28 correspondence, deposition and trial exhibits, expert reports, attorney work product,
       5080577
                                                    13                   Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 14 of 16 Page ID #:154




   1 and consultant and expert work product, even if such materials contain Protected
   2 Material. Any such archival copies that contain or constitute Protected Material
   3 remain subject to this Protective Order as set forth in Section 4.
   4             Any violation of this Order may be punished by any and all appropriate
   5 measures including, without limitation, contempt proceedings and/or monetary
   6 sanctions.
   7
   8             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   9
  10 Dated: June 12, 2020                       AGUIRRE & SEVERSON, LLP
  11
  12
                                                By:         /s/ Maria C. Severson
  13
                                                      Maria C. Severson
  14                                                  Attorneys for Plaintiffs
  15 Dated: June 12, 2020                       CLYDE & CO US LLP
  16
  17
                                                By:         /s/ Sean R. Simpson
  18
                                                      Sean R. Simpson
  19                                                  Attorneys for Defendants Federal Insurance
  20                                                  Company and Chubb Insurance Company
                                                      of New Jersey
  21
  22                                         ATTESTATION

  23             Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all

  24 signatories listed on this Stipulated Protective Order, and on whose behalf the
  25 Stipulated Protective Order is submitted, concur in the content above and have
  26 authorized the filing of the Stipulated Protected Order.
  27                                                /s/ Sean A Simpson
                                                    Sean A. Simpson
  28
       5080577
                                                      14                  Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 15 of 16 Page ID #:155




   1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
   2
   3 DATED: June 19, 2020
   4
   5
   6 Honorable Sheri Pvm
     United States Magistrate Judge
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       5080577
                                            15                Case No. 2:19-cv-08175-DSF-SP
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08175-DSF-SP Document 30 Filed 06/19/20 Page 16 of 16 Page ID #:156




   1                                           EXHIBIT A
   2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3             I, _____________________________ [print or type full name], of
   4 _________________ [print or type full address], declare under penalty of perjury
   5 that I have read in its entirety and understand the Stipulated Protective Order that
   6 was issued by the United States District Court for the Central District of California
   7 on [date] in the case of Peachstate Health Management, LLC, et al. v. Chubb
   8 Insurance Company of New Jersey, et. al., Case No.: 2:19-cv-08175-DSF-SP. I
   9 agree to comply with and to be bound by all the terms of this Stipulated Protective
  10 Order and I understand and acknowledge that failure to so comply could expose me
  11 to sanctions and punishment in the nature of contempt. I solemnly promise that I
  12 will not disclose in any manner any information or item that is subject to this
  13 Stipulated Protective Order to any person or entity except in strict compliance with
  14 the provisions of this Order.
  15             I further agree to submit to the jurisdiction of the United States District Court
  16 for the Central District of California for the purpose of enforcing the terms of this
  17 Stipulated Protective Order, even if such enforcement proceedings occur after
  18 termination of this action. I hereby appoint __________________________ [print or
  19 type full name] of _______________________________________ [print or type
  20 full address and telephone number] as my California agent for service of process in
  21 connection with this action or any proceedings related to enforcement of this
  22 Stipulated Protective Order.
  23
  24 Date: ______________________________________
  25 City and State where sworn and signed: _________________________________
  26 Printed name: _______________________________
  27 Signature: __________________________________
  28
       5080577
                                                     16                  Case No. 2:19-cv-08175-DSF-SP
                                       STIPULATED PROTECTIVE ORDER
